DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
III. Claim Rejections - 35 USC § 102	4
A. Claims 1-4 and 6-12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0049942 (“Haukka”).	5
IV. Claim Rejections - 35 USC § 103	9
A. Claim 5 is rejected under 35 U.S.C. as being unpatentable over Haukka in view of US 5,849,643 (“Gilmer”).	9
B. Claims 1, 4, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0093012 (“Chua”).	9
B. Claims 2, 3, 6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Haukka.	13
V. Allowable Subject Matter	18
VI. Response to Arguments	19
Conclusion	20


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 reads, in pertinent part,
[3] delivering a nitrogen-containing precursor or an oxygen-containing precursor [e.g. water (H2O)] to the substrate [¶¶ 57-62; part of step 50 in Fig. 1];
[4a] contacting the substrate with the nitrogen-containing precursor,
[4b] wherein the contacting introduces reactive ligands on the oxide-containing interface [¶¶ 57-62; part of step 50 in Fig. 1], and 
[4c] wherein the contacting is performed at a temperature less than 700° C;
Claim 1 is unclear because step [4a] requires the precursor delivered to the substrate to be a nitrogen-containing precursor while, in contradiction, step [3] allows the precursor to be an oxygen-containing precursor.  If the oxygen-containing precursor is the selected option, then it is presumed that there is no requirement for step [4a]-[4c] to be performed, i.e. the features [4a]-[4c] are not required limitations of claim 1, since the “contacting” step is only applicable if the nitrogen-containing step is selected in step [3].  As such, a prior art reference using an oxygen-containing precursor consistent with step [3] may still read on the claim steps [3] and [4a]-[4c] since there would be no requirement for step [4a]-[4c] to be considered.  
In the alternative, it may also be presumed that Applicant may have intended to include the claimed “contacting” process and limitation to apply to the oxygen-containing precursor, i.e. that step [4a] was intended to read “contacting the substrate with the nitrogen-containing precursor or the oxygen-containing precursor,” which would be consistent with step [3].
Based on the foregoing, the metes and bounds of claim 1 are indefinite. 
Claims 2-12 are rejected for including the same indefinite features by depending from claim 1.
For the purposes of examination, the claim will be interpreted as broadly as allowed. 

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A. Claims 1-4 and 6-12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0049942 (“Haukka”).
With regard to claim 1, Haukka discloses,
1. (Currently Amended) A method of forming a semiconductor structure, the method comprising: 
[1] removing a native oxide from a surface of a substrate [¶¶ 26-27; step 10 in Fig. 1]; 
[2] delivering nitrous oxide to the substrate and thermally annealing the surface to form an oxide-containing interface [¶ 37; step 30 in Fig. 1]; 
[3] delivering a nitrogen-containing precursor or an oxygen-containing precursor [e.g. water (H2O)] to the substrate [¶¶ 57-62; part of step 50 in Fig. 1];
[4a] contacting the substrate with the nitrogen-containing precursor,
[4b] wherein the contacting introduces reactive ligands on the oxide-containing interface [¶¶ 57-62; part of step 50 in Fig. 1], and 
[4c] wherein the contacting is performed at a temperature less than 700° C; and 
[5] forming a high-k dielectric material overlying the oxide-containing interface [¶¶ 57-62; part of step 50 in Fig. 1].  
With regard to steps [3] and [4a]-[4c] of claim 1, as explained above under the rejection under 35 USC 112(b), when oxygen is selected as the precursor, there is no requirement that the substrate be contacted with the nitrogen-containing precursor.  Haukka discloses an oxygen-containing precursor, i.e. water; therefore, Haukka reads on step [3] and step [4a]-[4c] is not a required step.
As also explained above, to the extent that Applicant may have intended step [4a] to read,
[4a] contacting the substrate with the nitrogen-containing precursor or the oxygen-containing precursor,
then step [4a]-[4c] would be performed.  With this interpretation then, Haukka also discloses step [4a]-[4c] as follows:
[4a] contacting the substrate with the nitrogen-containing precursor [or the oxygen-containing precursor],
[4b] wherein the contacting introduces reactive ligands [i.e. –OH] on the oxide-containing interface [¶¶ 57-62; part of step 50 in Fig. 1], and 
[4c] wherein the contacting is performed at a temperature less than 700° C [i.e. 300 °C; ¶¶ 48, 49, 55, 58-60];

With regard to steps [3]-[6] of claim 1, the claim, as drafted, does not limit the order of steps, as such, the delivery of the oxygen-containing precursor, i.e. water in the deposition of ZrO2, occurs several times in alternation with the ZrCl4.  The water produces hydroxyl termination by exchange with the surface bound –ZrCl3 or –ZrCl2 or –ZrCl (¶ 61).
This is all of the features of claim 1.

With regard to claims 2 and 3, Haukka further discloses,
2. (Original) The method of forming a semiconductor structure of claim 1, wherein the removing includes an in-situ dry chemical process.
3. (Original) The method of forming a semiconductor structure of claim 2, 
wherein the removing is performed in a first processing chamber, and 
wherein the method further comprises transferring the substrate from the first processing chamber to a second processing chamber prior to forming the high-k dielectric material.  
In this regard, Haukka states,
[0027] As illustrated, the substrate is cleaned 10 to remove contaminants and naturally occurring or native oxide on the semiconductor structure. Cleaning of the substrate may be achieved by any method known in the art.  … For example, an integrated HF and acetic acid vapor clean can be conducted in a module within a cluster tool, reducing transport time and opportunity for recontamination or re-oxidation.  In another possibility, a hydrogen bake step can be conducted within the chamber to sublimate native oxide.  Small amounts of HCl vapor can be added to this step to aid in cleaning metal contaminants and the like during the hydrogen bake.  In still another arrangement, plasma products can assist or conduct in situ cleaning, such as by substituting H radicals for hydrogen gas.  Advantageously, use of activated or excited species can widen the process temperature window for adequate cleaning.
[0049] In one embodiment, a silicon wafer is introduced to the reaction space of a Pulsar™ 2000 reactor (commercially available from ASM America, USA), which is designed for ALD processes, either before or after interfacial oxide growth.  …
(Haukka: ¶¶ 27 and 49; emphasis added)
Because the native oxide removal process can have a dedicated “module within a cluster tool” and the ALD process of the high-k dielectric, e.g. the ZrO2, is carried out in the Pulsar™ 2000 reactor, after the removal of the native oxide, the silicon wafer is explicitly moved from the native-oxide-removing module, i.e. the claimed “first processing chamber” to the Pulsar™ 2000 reactor, i.e. the claimed “second processing chamber”.
This is all of the features of claims 2 and 3.

With regard to claim 4, Haukka further discloses,
4. (Original) The method of forming a semiconductor structure of claim 1, wherein the method is performed in one or more processing chambers without exposing the surface of the substrate to atmosphere  [¶ 67, last sentence: “all of wafer cleaning, depositing dielectric layers, annealing and forming electrodes can be conducted in situ, that is, in the same process chamber or cluster tool without exposure to the atmosphere between steps.”].  

With regard to claim 6, Haukka further discloses,
6. (Original) The method of forming a semiconductor structure of claim 1, wherein delivering nitrous oxide to the substrate and thermally annealing [at, e.g., 780 ºC] the surface forms an oxide-containing interface [e.g. SiOx or SiOxNy] of a thickness of up to about 5 Å [“0.5 nm” which equals 5 Å; ¶ 37].  

With regard to claim 7, Haukka further discloses,
7. (Original) The method of forming a semiconductor structure of claim 1, further comprising, subsequent forming the high-k dielectric material [e.g. ZrO2], performing a thermal anneal [¶ 63].  

With regard to claim 8, Haukka further discloses,
8. (Original) The method of forming a semiconductor structure of claim 1, wherein the forming a high-k dielectric material comprises performing an atomic layer deposition process utilizing a metal halide and water [¶¶ 57-62].  

Claims 9 and 10 read,
9. (Original) The method of forming a semiconductor structure of claim 1, wherein the nitrogen-containing precursor comprises ammonia.  
10. (Original) The method of forming a semiconductor structure of claim 9, wherein the substrate is maintained at a temperature above or about 300º C while delivering the ammonia.  
Inasmuch as there is no requirement in any of claims 1, 9, and 10 to require that the claim step of “delivering a nitrogen-containing precursor or an oxygen-containing precursor” is limited to a nitrogen-containing precursor, claims 9 and 10 fail to distinguish over Haukka. 

With regard to claim 11, Haukka further discloses,
11. (Original) The method of forming a semiconductor structure of claim 1, wherein the substrate comprises a silicon-containing material [e.g. a silicon substrate; ¶ 26].  

With regard to claim 12, Haukka further discloses,
12. (Original) The method of forming a semiconductor structure of claim 1, wherein the high-k dielectric material comprises at least one element selected from the group consisting of hafnium, zirconium, silicon, lanthanum, aluminum, titanium, and strontium [¶¶ 41, 47, 57].  

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claim 5 is rejected under 35 U.S.C. as being unpatentable over Haukka in view of US 5,849,643 (“Gilmer”).
Claim 5 reads,
5. (Original) The method of forming a semiconductor structure of claim 1, wherein the native oxide is removed from the surface of the substrate to a depth of up to or about 20 Å.  
The prior art of Haukka, as explained above, discloses each of the features of claim 1. 
Haukka does not indicate the thickness of the native oxide that is removed.
Gilmer teaches that silicon forms a native oxide of typically 10 Å when exposed to an oxygen bearing ambient (col. 1, lines 59-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove the 10 Å of native oxide because Haukka explicitly removes the native oxide. 
This is all of the features of claim 5.

B. Claims 1, 4, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0093012 (“Chua”).
Claim 1 reads,
1. (Currently Amended) A method of forming a semiconductor structure, the method comprising: 
[1] removing a native oxide from a surface of a substrate;
[2] delivering nitrous oxide to the substrate and thermally annealing the surface to form an oxide-containing interface; 
[3] delivering a nitrogen-containing precursor or an oxygen-containing precursor to the substrate; 
[4a] contacting the substrate with the nitrogen-containing precursor, 
[4b] wherein the contacting introduces reactive ligands on the oxide-containing interface, and
[4c] wherein the contacting is performed at a temperature less than 700° C; and 
[5] forming a high-k dielectric material overlying the oxide-containing interface.

With regard to claim 1, Chua discloses,
1. (Currently Amended) A method of forming a semiconductor structure, the method comprising: 
[1] removing a native oxide 204 from a surface of a substrate 200 [step 104 in Fig. 1; Fig. 2A; ¶¶ 22-23]; 
[2] delivering nitrous oxide to the substrate and thermally annealing the surface to form an oxide-containing interface 206 [step 106 in Fig. 1; Fig. 2B; ¶¶ 24, 26, 28]; 
[3] delivering a nitrogen-containing precursor [e.g. NH3] or an oxygen-containing precursor to the substrate [step 107 in Fig. 1; ¶¶ 33-34];
[4a] contacting the substrate with the nitrogen-containing precursor [e.g. NH3], 
[4b] wherein the contacting introduces reactive ligands 207 on the oxide-containing interface 206, and
[4c] wherein the contacting is performed at a temperature … [of 700 °C to 1000 °C]  [step 107 in Fig. 1; Fig. 2C; ¶¶ 33-34]; and
[5] forming a high-k dielectric material 208 overlying the oxide-containing interface 206 [step 108 in Fig. 1; Fig. 2D; ¶¶ 35, 37].  

With regard to feature [4c] of claim 1, as explained above, Chua contacts the substrate with ammonia at a temperature in a range of 700°C to 1000°C including one example of “about 800° C.” (Chua: ¶ 34; emphasis added), which may be .  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the “contacting” step a temperature of, e.g. 700 °C, or “about 800° C.” (id.), because these temperatures fall within the claimed range suggested in Chua.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
Where the ranges in Chua and claim 1 are close, e.g. within a fraction of 1°C (e.g. 699.9 °C in claim 1 versus 700 °C in Chua), one having ordinary skill in the art would expect to get the same results.  As such, it is incumbent upon Applicant to show that the contacting temperatures of 700 °C and “about 800°C”, which would include temperatures below 800 °C, in Chua produce an unexpected result relative to, e.g. 699 °C.  In addition, the Instant Application indicates that temperatures “greater than about 700° C. [and] greater than about 800° C.”, while less preferred than the range of “between about 500° C. and about 700° C.”, are nonetheless suitable (Instant Application (p. 13, ¶ 40).  As such, the Instant Application fails to show that the temperature range of “less than 700° C.” is “critical” within the meaning of legal precedent.
In addition, “unexpected results [relied upon to rebut a prima facie case of obviousness] … must be shown to be unexpected compared with the closest prior art.”  In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991)(citation omitted).  Such evidence must be commensurate in scope with the degree of patent protection desired.  In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).  In addition, the difference in results relied upon to establish nonobviousness must be shown to be truly unexpected by one of ordinary skill in the art.  Pfizer Inc. v. Apotex Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, it is not enough to merely show that there is a difference-- even a significant difference.  Rather, the difference in results must be shown to be unexpected by one of ordinary skill in the art.  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
This is all of the features of claim 1.

With regard to claim 4, Chua discloses,
4. (Original) The method of forming a semiconductor structure of claim 1, wherein the method is performed in one or more processing chambers 310, 312, 314, 316, 318 without exposing the surface of the substrate 200 to atmosphere [¶¶ 45-48; Fig. 3].  

With regard to claim 7, Chua discloses,
7. (Original) The method of forming a semiconductor structure of claim 1, further comprising, subsequent forming the high-k dielectric material 208, performing a thermal anneal [steps 110, 112 in Fig. 1; Fig. 2E; ¶¶ 37-43].  

With regard to claims 9 and 10, Chua discloses,
9. (Original) The method of forming a semiconductor structure of claim 1, wherein the nitrogen-containing precursor comprises ammonia [¶¶ 33-34].  
10. (Original) The method of forming a semiconductor structure of claim 9, wherein the substrate is maintained at a temperature above or about 300º C [700-1000 ºC, e.g. 800 ºC] while delivering the ammonia [¶ 34].  

With regard to claim 11, Chua further discloses,
11. (Original) The method of forming a semiconductor structure of claim 1, wherein the substrate 200 comprises a silicon-containing material [¶ 22].  

With regard to claim 12, Chua further discloses,
12. (Original) The method of forming a semiconductor structure of claim 1, wherein the high-k dielectric material comprises at least one element selected from the group consisting of hafnium, zirconium, silicon, lanthanum, aluminum, titanium, and strontium [¶ 35].  

B. Claims 2, 3, 6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Haukka.
Claims 2 and 3 read,
2. (Original) The method of forming a semiconductor structure of claim 1, wherein the removing includes an in-situ dry chemical process.  
3. (Original) The method of forming a semiconductor structure of claim 2, 
wherein the removing is performed in a first processing chamber, and 
wherein the method further comprises transferring the substrate from the first processing chamber to a second processing chamber prior to forming the high-k dielectric material.
With regard to claims 2 and 3, Chua further discloses,
2. (Original) The method of forming a semiconductor structure of claim 1, wherein the removing includes an in-situ …[wet]… chemical process [¶ 23: “step 104 may be performed using a single substrate wet cleaning reactor of the integrated processing system 300”; ¶¶ 45-48].  
3. (Original) The method of forming a semiconductor structure of claim 2, 
wherein the removing is performed in a first processing chamber [¶ 23: “step 104 may be performed using a single substrate wet cleaning reactor of the integrated processing system 300”; ¶¶ 45-48], and 
wherein the method further comprises transferring the substrate 200 from the first processing chamber [i.e. the “wet cleaning reactor”] to a second processing chamber [i.e. “ALD module 314” of system 300; ¶ 48]  prior to forming the high-k dielectric material 208 [i.e. ¶ 35: “Step 108 can be performed using, e.g., a chemical vapor deposition (CVD) reactor or a atomic layer deposition (ALD) reactor of the integrated processing system 300”].
Thus, all that Chua fails to teach of claims 2 and 3 is that the in-situ process is a dry process.
As explained above, Haukka, like Chua, teaches a method of making a high-k gate dielectric that includes first removing a native oxide from a silicon substrate.  Haukka further teaches that the process can be a wet process or a dry process performed in a reactor within a cluster tool (Haukka: ¶ 27, supra).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a dry method and a dry reactor chamber in Chua’s system 300 to remove the native oxide because Haukka teaches that it is a matter of design choice as to whether a wet or dry process is used to remove the native oxide for the same purpose forming a high-k gate dielectric.
This is all of the features of claims 2 and 3.

Claim 6 reads,
6. (Original) The method of forming a semiconductor structure of claim 1, wherein delivering nitrous oxide to the substrate and thermally annealing the surface forms an oxide-containing interface of a thickness of up to about 5 Å.
Chua discloses that the oxide-containing interface 206 has a thickness of “preferably 2-10 Å”, which overlaps the claimed range.  Haukka gives a specific example wherein the oxide-containing interface is 5 Å (Haukka: ¶ 37).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickness of e.g. 5 Å because Haukka teaches that a 5 Å oxide-containing interface layer is suitable for the same purpose for which it is used in Chua, i.e. an interface layer on which a high-k gate dielectric is deposited. 
Moreover, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.) 
This is all of the features of claim 6.

Claim 8 reads,
8. (Original) The method of forming a semiconductor structure of claim 1, wherein the forming a high-k dielectric material comprises performing an atomic layer deposition process utilizing a metal halide and water.
Chua teaches that the ALD process to form the high-k gate dielectric 208, such as hafnium oxide or hafnium silicate can use inorganic precursors as the metal and silicon source and water as the oxygen source (Chua: ¶¶ 35, 37).
As explained above, Haukka forms the high-k dielectric using the inorganic Zr source of  ZrCl4 and water. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a metal halide, e.g. HfCl4, as the inorganic metal source and water because Chua explicitly suggests using an inorganic metal source and water as an oxygen source in the ALD process and because Haukka teaches that a metal halide and water provide particularly good prevention of further oxidation to the substrate (Haukka: abstract; ¶¶ 24, 47, 61).  As such, Haukka may be seen as an improvement to Chua in this regard.  (See MPEP 2143.)
This is all of the features of claim 8.

Claim 21 reads,
21. (Currently Amended) A method of forming a semiconductor structure, the method comprising: 
[1] removing a native oxide from a surface of a substrate comprising a silicon- containing material contained in a semiconductor processing chamber; 
[2] delivering nitrous oxide to the substrate and thermally annealing the surface to form an oxide-containing interface; 
[3] pre-treating the substrate comprising the silicon-containing material having the oxide-containing interface thereon by contacting the substrate with a nitrogen-containing precursor or an oxygen-containing precursor while maintaining the substrate at a first temperature between about 400º C and about 700° C; 
[4] forming a high-k dielectric material overlying the pre-treated substrate while maintaining the pre-treated substrate at a second temperature less than the first temperature; and 
[5] post-treating the high-k dielectric material with an anneal performed at a third temperature greater than or about the same temperature as the first temperature.

With regard to claim 21, Chua discloses,
21. (Original) A method of forming a semiconductor structure, the method comprising: 
[1] removing a native oxide 204 from a surface of a substrate 200 comprising a silicon- containing material [¶ 22] contained in a semiconductor processing chamber [¶ 23: “step 104 may be performed using a single substrate wet cleaning reactor of the integrated processing system 300”; ¶¶ 45-48]; 
[2] delivering nitrous oxide to the substrate 200 and thermally annealing the surface to form an oxide-containing interface 206 [step 106 in Fig. 1; Fig. 2B; ¶¶ 24, 26, 28]; 
[3] pre-treating the substrate 200 comprising a silicon-containing material [¶ 22] having the oxide-containing interface 206 thereon by contacting the substrate 200 with a nitrogen-containing precursor [e.g. NH3] or an oxygen-containing precursor while maintaining the substrate at a first temperature between about 400º C  and about 700° C [700-1000 ºC, e.g. “about 800º C”; ¶ 34]; 
[4] forming a high-k dielectric material 208 overlying the pre-treated substrate 200/206/207 while maintaining the pre-treated substrate 200/206/207 at a second temperature …  [step 108 in Fig. 1; Fig. 2D; ¶¶ 35, 37]; and 
[5] post-treating the high-k dielectric material 208 with an anneal performed at a third temperature [e.g. 800 ºC to 1000 ºC, e.g. 1000 ºC; ¶ 43] greater than or about the same temperature as the first temperature [700-1000 ºC, e.g. 800 ºC; ¶ 34].

With regard to feature [3] of claim 21, the temperature range of “between about 400º C  and about 700° C” is prima facie obvious for the same reasons as explained under the rejection of claim 1 as obvious over Chua.  That analysis is incorporated here.

With regard to feature [4] of claim 1, although the ALD of the high-k dielectric layer 208 must occur at some temperature, i.e. the claimed “second temperature”, Chua does not indicate what that temperature is and does not therefore teach that the “second temperature” is “less than the first temperature [700-1000 ºC, e.g. 800 ºC; Chua: ¶ 34], as required by feature [4] of claim 21.
Haukka teaches that the ALD of the high-k gate occurs at a temperature below 400 ºC and most preferably at a temperature between 200 ºC to 300 ºC and gives two examples of using 300 ºC (Haukka: ¶¶ 48, 55, 58, 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a temperature of between 200 ºC to 300 ºC because Haukka teaches that this temperature range is suitable for ALD of high k material using organometallic or inorganic metal sources with water, as used in Chua.  
So modified, the second temperature is less than the first temperature as required by feature [4].
This is all of the features of claim 21.

V. Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Upon reconsideration of the rejection of claims 13-20 over Chua in view of Forbes and Haukka (Non-Final Rejection, p. 15 et seq.) and based on Applicant’s arguments (Remarks: p. 10), while Chua teaches the post-treatment of the high-k dielectric with nitrogen in the form of ammonia (step 109 in Fig. 1; ¶ 38), Chua does not teach an insertion amount of nitrogen into the high-k dielectric and does not, therefore, teach that the ammonia treatment is “to insert between about 10% and about 20% nitrogen”, as required by claim 13.
As such, the prior art does not reasonably teach or suggest—in the context of claim 13—the above insertion range of nitrogen.
Claims 14-20 are allowable for including the same allowable feature as claim 13 by depending therefrom.


VI. Response to Arguments
Applicant’s arguments filed 10/14/2022 have been fully considered but they are not fully persuasive. 
Applicant’s arguments directed to the rejection of claims 13-20 over Chua in view of Forbes and Haukka (Remarks: p. 10) are found persuasive and the rejection has been withdrawn.

Applicant’s arguments to claim 1 have been considered but are not fully persuasive.  
First, given the indefiniteness introduced into claim 1 by the amendment, Haukka still anticipates claim 1 (supra).  Applicant does not Haukka in the context of the two interpretations of claim 1 based on the indefiniteness.
While it is agreed that Chua does not anticipate claim 1 as currently amended (Remarks: p. 10), Examiner respectfully maintains that claim 1 is still obvious over Chua for the reasons explained in the rejection above, which is incorporated here, particularly with regard to the claimed temperature range of “less than 700 °C” for the contacting of the substrate with the nitrogen-containing precursor.  In this regard, Applicant argues that the claimed temperature range of “less than 700 °C” is critical.  First, at the paragraph cited by Applicant in the Remarks (i.e. ¶ 42 of the PG publication, which is ¶ 40 at p. 13 of the as-filed specification) the temperature range of “about 500 °C to about 700 °C” is merely indicated to be preferred, not critical.  And as explained in the rejection of claim 1 over Chua, the Instant Application indicates that temperatures “greater than about 700° C. [and] greater than about 800° C.”, while less preferred than the range of “between about 500° C. and about 700° C.”, are nonetheless suitable (Instant Application (p. 13, ¶ 40).  As such, the Instant Application fails to show that the temperature range of “less than 700° C” is “critical” within the meaning of legal precedent.

With regard to claim 21, Applicant’s arguments (Remarks: paragraph bridging pp. 10-11) are not persuasive based on the same analysis as presented above with regard to the newly claimed temperature range of “between about 400° C and about 700° C” for contacting the substrate with the nitrogen-containing precursor. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814